DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 14 is objected to because of the following informalities:
Regarding claim 14, it appears “MOSFET” in line 1 should be “transistor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 11-13, 16-18, 24, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuribayashi et al. (US publication 2016/0307993 A1), hereinafter referred to as Kuribayashi993.

Regarding claim 1, Kuribayashi993 teaches a transistor (fig. 5 and related text) comprising: a substrate (20, [0089]) having a first doping type (n-type) and a first doping concentration (n+, fig. 5); a drift layer (6a, [0089]) on the substrate, the drift layer having the first doping type and a second doping concentration (n-, fig. 5); a junction implant (15/19, [0089]) in the drift layer opposite the substrate, the junction implant comprising: a body well (15) having a second doping type (p-type) opposite the first doping type; and a source well (19, [0089]) having the first doping type (fig. 5), wherein the source well is within the body well (fig. 5); a source contact (16, [0088]) in electrical contact with the source well and the body well (fig. 5); a drain contact (DRAIN ELECTRODE, [0088]) in electrical contact with the substrate (fig. 5); a gate insulator (GATE INSULATING FILM, [0089]) on the drift layer and over a portion of the body well and the source well (fig. 5); and a gate contact (17, [0089]) on the gate insulator, a body diode (200a, [0088]) between the source contact and the drain contact (fig. 5).
The part "… wherein a softness factor of a body diode is greater than 0.5" is a functional recitation. Since the recitation "… wherein a softness factor of a body diode is greater than 0.5" does not distinguish the claimed structure from the structure described above by Kuribayashi993 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 2, Kuribayashi993 teaches wherein the softness factor of the body diode is less than or equal to 10 (see rejection of functional recitation of claim 1).
Regarding claim 3, Kuribayashi993 teaches wherein a secondary softness factor of the body diode is greater than 0.5 (see rejection of functional recitation of claim 1).
Regarding claim 4, Kuribayashi993 teaches wherein the secondary softness factor of the body diode is less than 10 (see rejection of functional recitation of claim 1).
Regarding claim 11, Kuribayashi993 teaches wherein: a breakdown voltage of the transistor is between 350V and 20 kV; and an on-state resistance of the transistor is between 0.3 mΩ.Math.cm.sup.2 and 100 Ω.Math.cm.sup.2 because “wherein: a breakdown voltage of the transistor is between 350V and 20 kV; and an on-state resistance of the transistor is between 0.3 mΩ.Math.cm.sup.2 and 100 Ω.Math.cm.sup.2” is a functional recitation. Since the recitation " wherein: a breakdown voltage of the transistor is between 350V and 20 kV; and an on-state resistance of the transistor is between 0.3 mΩ.Math.cm.sup.2 and 100 Ω.Math.cm.sup.2" does not distinguish the claimed structure from the structure described above by Kuribayashi993 in view of Kumada564 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 12, Kuribayashi993 teaches a transistor (fig. 5 and related text) comprising: a substrate (20, [0089]) having a first doping type (n-type) and a first doping concentration (n+, fig. 5); a drift layer (6a, [0089]) on the substrate, the drift layer having the first doping type and a second doping concentration (n-, fig. 5); a junction implant (15/19, [0089]) in the drift layer opposite the substrate, the junction implant comprising: a body well (15) having a second doping type (p-type) opposite the first doping type; and a source well (19, [0089]) having the first doping type (fig. 5), wherein the source well is within the body well (fig. 5); a source contact (16, [0088]) in electrical contact with the source well and the body well (fig. 5); a drain contact (DRAIN ELECTRODE, [0088]) in electrical contact with the substrate (fig. 5); a gate insulator (GATE INSULATING FILM, [0089]) on the drift layer and over a portion of the body well and the source well (fig. 5); and a gate contact (17, [0089]) on the gate insulator, wherein: a body diode (200a, [0088]) between the source contact and the drain contact (fig. 5); and during a forward bias mode of operation of the body diode, a concentration of minority carriers at an interface between the body well and the drift layer is less than a concentration of minority carriers at an interface between the drift layer and the substrate.
The part "… and during a forward bias mode of operation of the body diode, a concentration of minority carriers at an interface between the body well and the drift layer is less than a concentration of minority carriers at an interface between the drift layer and the substrate" is a functional recitation. Since the recitation "… and during a forward bias mode of operation of the body diode, a concentration of minority carriers at an interface between the body well and the drift layer is less than a concentration of minority carriers at an interface between the drift layer and the substrate" does not distinguish the claimed structure from the structure described above by Kuribayashi993 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 13, Kuribayashi993 teaches wherein the body diode is a non-punch through diode (fig. 5).
Regarding claim 16, Kuribayashi993 teaches a method for manufacturing a transistor (a method of manufacturing of device in fig. 5 and related text) comprising: providing a substrate (20, [0089]) having a first doping type (n-type) and a first doping concentration (n+, fig. 5); providing a drift layer (6a, [0089]) on the substrate, the drift layer having the first doping type and a second doping concentration (n-, fig. 5); providing a junction implant (15/19, [0089]) in the drift layer opposite the substrate, the junction implant comprising: a body well (15) having a second doping type opposite the first doping type; and a source well (19, [0089]) having the first doping type (fig. 5), wherein the source well is within the body well (fig. 5); depositing a source contact (16, [0088]) in electrical contact with the source well and the body well (fig. 5); depositing a drain contact (DRAIN ELECTRODE, [0088]) in electrical contact with the substrate (fig. 5); providing a gate insulator (GATE INSULATING FILM, [0089]) on the drift layer and over a portion of the body well and the source well (fig. 5); and depositing a gate contact (17, [0089]) on the gate insulator, wherein the drift layer and the body well are provided such that a body diode (200a, [0088]) between the source contact and the drain contact (fig. 5).
The part "… wherein a softness factor of a body diode is greater than 0.5" is a functional recitation. Since the recitation "… wherein a softness factor of a body diode is greater than 0.5" does not distinguish a device made by claimed method from a device described above by Kuribayashi993 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 17, Kuribayashi993 teaches wherein the softness factor of the body diode is less than 10 (see rejection of functional recitation of claim 16)
Regarding claim 18, Kuribayashi993 teaches wherein providing the drift layer on the substrate comprises providing the drift layer such that the body diode is a non-punch through diode (fig. 5).
Regarding claim 24, Kuribayashi993 teaches wherein: a breakdown voltage of the transistor is between 350V and 20 kV; and an on-state resistance of the transistor is between 0.3 mΩ.Math.cm.sup.2 and 100 Ω.Math.cm.sup.2 because “wherein: a breakdown voltage of the transistor is between 350V and 20 kV; and an on-state resistance of the transistor is between 0.3 mΩ.Math.cm.sup.2 and 100 Ω.Math.cm.sup.2” is a functional recitation. Since the recitation " wherein: a breakdown voltage of the transistor is between 350V and 20 kV; and an on-state resistance of the transistor is between 0.3 mΩ.Math.cm.sup.2 and 100 Ω.Math.cm.sup.2" does not distinguish the claimed structure from the structure described above by Kuribayashi993 in view of Kumada564 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 28, Kuribayashi993 teaches a transistor (fig. 5 and related text) comprising: a substrate (20, [0089]) having a first doping type (n-type) and a first doping concentration (n+, fig. 5); a drift layer (6a, [0089]) on the substrate, the drift layer having the first doping type and a second doping concentration (n-, fig. 5); a junction implant (15/19, [0089]) in the drift layer opposite the substrate, the junction implant comprising: a body well (15) having a second doping type (p-type) opposite the first doping type; and a source well (19, [0089]) having the first doping type (fig. 5), wherein the source well is within the body well (fig. 5); a source contact (16, [0088]) in electrical contact with the source well and the body well (fig. 5); a drain contact (DRAIN ELECTRODE, [0088]) in electrical contact with the substrate (fig. 5); a gate insulator (GATE INSULATING FILM, [0089]) on the drift layer and over a portion of the body well and the source well (fig. 5); and a gate contact (17, [0089]) on the gate insulator, a body diode (200a, [0088]) between the source contact and the drain contact (fig. 5).
The part "… wherein a secondary softness factor of a body diode is greater than 0.5" is a functional recitation. Since the recitation "… wherein a secondary softness factor of a body diode is greater than 0.5" does not distinguish the claimed structure from the structure described above by Kuribayashi993 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 29, Kuribayashi993 teaches wherein the secondary softness factor is less than 10 (see rejection of functional recitation of claim 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 10, 14-15, 19-21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kuribayashi993, as applied to claim 1 or 12 or 16 or 27 above, and further in view of Kumada et al. (US publication 2018/0233564 A1), hereinafter referred to as Kumada564.

Regarding claim 5, Kuribayashi993 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Kuribayashi993 does not explicitly teach wherein the transistor is a silicon carbide device
Kumada564 teaches wherein the transistor is a silicon carbide device ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuribayashi993 with that of Kumada564 so that wherein the transistor is a silicon carbide device for high thermal conductivity.
Regarding claim 6, Kuribayashi993 teaches wherein the body diode is a non-punch through diode (fig. 5).
Regarding claim 7, Kumada564 teaches further comprising a recombination region (10, [0047], fig. 1) below the body well region (3, [0047]), wherein the recombination region comprises a higher concentration of recombination centers than the surrounding drift layer (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuribayashi993 with that of Kumada564 so that further comprising a recombination region below the body well region, wherein the recombination region comprises a higher concentration of recombination centers than the surrounding drift layer so that reverse recovery current can be reduced, the reverse recovery time can be shortened, and the forward direction voltage drop can be reduced ([0106]).
Regarding claim 10, Kuribayashi993 in view of Kumada564 teach wherein during a forward bias mode of operation of the body diode, a concentration of minority carriers at an interface between the body well and the drift layer is less than a concentration of minority carriers at an interface between the drift layer and the substrate because “wherein during a forward bias mode of operation of the body diode, a concentration of minority carriers at an interface between the body well and the drift layer is less than a concentration of minority carriers at an interface between the drift layer and the substrate” is a functional recitation. Since the recitation "wherein during a forward bias mode of operation of the body diode, a concentration of minority carriers at an interface between the body well and the drift layer is less than a concentration of minority carriers at an interface between the drift layer and the substrate" does not distinguish the claimed structure from the structure described above by Kuribayashi993 in view of Kumada564 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 14, Kuribayashi993 discloses all the limitations of claim 13 as discussed above on which this claim depends.
Kuribayashi993 does not explicitly teach wherein the transistor is a silicon carbide device
Kumada564 teaches wherein the transistor is a silicon carbide device ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuribayashi993 with that of Kumada564 so that wherein the transistor is a silicon carbide device for high thermal conductivity.
Regarding claim 15, Kuribayashi993 in view of Kumada564 teach wherein: a breakdown voltage of the transistor is between 350V and 20 kV; and an on-state resistance of the transistor is between 0.3 mΩ.Math.cm.sup.2 and 100 Ω.Math.cm.sup.2 because “wherein: a breakdown voltage of the transistor is between 350V and 20 kV; and an on-state resistance of the transistor is between 0.3 mΩ.Math.cm.sup.2 and 100 Ω.Math.cm.sup.2” is a functional recitation. Since the recitation " wherein: a breakdown voltage of the transistor is between 350V and 20 kV; and an on-state resistance of the transistor is between 0.3 mΩ.Math.cm.sup.2 and 100 Ω.Math.cm.sup.2" does not distinguish the claimed structure from the structure described above by Kuribayashi993 in view of Kumada564 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 19, Kuribayashi993 discloses all the limitations of claim 16 as discussed above on which this claim depends.
Kuribayashi993 does not explicitly teach further comprising providing a recombination region below the body well region, wherein the recombination region comprises a higher concentration of minority carrier traps than the surrounding drift layer.
Kumada564 teaches further comprising providing a recombination region (10, [0047], fig. 1) below the body well region (3, [0047]), wherein the recombination region comprises a higher concentration of r minority carrier traps than the surrounding drift layer (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuribayashi993 with that of Kumada564 so that further comprising providing a recombination region below the body well region, wherein the recombination region comprises a higher concentration of minority carrier traps than the surrounding drift layer so that reverse recovery current can be reduced, the reverse recovery time can be shortened, and the forward direction voltage drop can be reduced ([0106]).
Regarding claim 20, Kumada564 teaches wherein providing the recombination region comprises performing ion implantation in the recombination region ([0048]).
Regarding claim 21, Kuribayashi993 wherein providing the recombination region comprises performing ion implantation with argon ([0025-0028]).
Regarding claim 30, Kuribayashi993 discloses all the limitations of claim 29 as discussed above on which this claim depends.
Kuribayashi993 does not explicitly teach wherein the transistor is a silicon carbide device
Kumada564 teaches wherein the transistor is a silicon carbide device ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuribayashi993 with that of Kumada564 so that wherein the transistor is a silicon carbide device for high thermal conductivity.

Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Cheng et al. ("Fast Reverse Recovery Body Diode in High-Voltage VDMOSFET Using Cell-Distributed Schottky Contacts,” IEEE Transactions on Electron Devices, Volume 50, Issue 5, May 2003, pp. 1422-1425, submitted on IDS dated 5/13/2022), hereinafter referred to as Xu Cheng.

Regarding claim 25, Xu Cheng teaches power transistor comprising a body diode (fig. 1), wherein a softness factor of the body diode is greater than 0.5 (fig. 3a). Since a softness factor taught by Xu Cheng overlaps with the claimed range, a prima facie case of obviousness exists and this value will be optimized to meet device performance and overall size of the device. Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
Regarding claim 26, Xu Cheng teaches wherein the softness factor of the body diode is less than or equal to 10 (fig. 3a).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Xu Cheng, as applied to claim 25 above, and further in view of Kumada et al. (US publication 2018/0233564 A1), hereinafter referred to as Kumada564.

Regarding claim 27, Xu Cheng discloses all the limitations of claim 25 as discussed above on which this claim depends.
Xu Cheng does not explicitly teach wherein the power transistor is a silicon carbide device
Kumada564 teaches wherein the power transistor is a silicon carbide device ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu Cheng with that of Kumada564 so that wherein the power transistor is a silicon carbide device for high thermal conductivity.

Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuribayashi993, as applied to claim 16 above, and further in view of Fursin et al. (US publication 2017/0213908 A1), hereinafter referred to as Fursin908.

Regarding claim 22, Kuribayashi993 discloses all the limitations of claim 16 as discussed above on which this claim depends.
Kuribayashi993 does not explicitly teach further comprising performing a high temperature oxidation of the drift layer to increase a carrier lifetime of minority carriers there.
Fursin908 teaches further comprising performing a high temperature oxidation of the drift layer to increase a carrier lifetime of minority carriers there ([0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuribayashi993 with that of Fursin908 so that further comprising performing a high temperature oxidation of the drift layer to increase a carrier lifetime of minority carriers there for carrier life-time enhancement ([0079]).
Regarding claim 23, Kuribayashi993 in view of Fursin908 teach wherein the body well is provided such that during a forward bias mode of operation of the body diode, a concentration of minority carriers at an interface between the body well and the drift layer is less than a concentration of minority carriers at an interface between the drift layer and the substrate because Kuribayashi993 teaches providing a body well as claimed and “during a forward bias mode of operation of the body diode, a concentration of minority carriers at an interface between the body well and the drift layer is less than a concentration of minority carriers at an interface between the drift layer and the substrate” is a functional recitation. Since the recitation "wherein during a forward bias mode of operation of the body diode, a concentration of minority carriers at an interface between the body well and the drift layer is less than a concentration of minority carriers at an interface between the drift layer and the substrate" does not distinguish a device made by claimed method from a device described above by Kuribayashi993 in view of Fursin908 so it can function in the same manner.
The examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828